Citation Nr: 0510026	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  98-04 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
head injury.

2.  Entitlement to an increased evaluation for the residuals 
of a thoracolumbar strain, currently evaluated as 20 percent 
disabling.

3.  Entitlement to service connection for a neurological 
disorder of the legs.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
March 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which determined that new and material 
evidence had not been received to reopen the claim of 
entitlement to service connection for the residuals of a head 
injury.  The veteran appealed.

In April 2000, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of this hearing was prepared and associated with 
the claims folder.

In May 2000, the Board reopened the claim of entitlement to 
service connection for the residuals of a head injury, and 
remanded the issue to the RO for additional evidentiary 
development.  As will be discussed in greater detail below, 
the requested development was subsequently completed, and, in 
Supplemental Statement of the Case (SSOC's) dated in July 
2002 and March 2004, the RO noted that entitlement to service 
connection for residuals of a head injury remained denied.  
The claims folder was returned to the Board.

In the May 2000 decision, the Board also denied a claim of 
entitlement to an increased rating for a thoracolumbar 
strain.  

As detailed below, this claim is remanded, in part, to the RO 
via the Appeals Management Center (AMC), in Washington, DC.   

On appeal the veteran appears to raise the issue of 
entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action. 


FINDING OF FACT

The preponderance of the credible and probative evidence of 
record establishes that the veteran has no current residuals 
of a service incurred or aggravated head injury.


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
during the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The Board finds, however, that 
the notification requirements of VCAA have been satisfied in 
this case.  In this regard, the Board notes an evidence 
development letter dated in April 2003 in which the RO 
advised the appellant of the type of evidence required to 
substantiate his claim for service connection.  In this 
letter, the RO also advised the appellant of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The appellant was also advised to identify any 
additional evidence that he believed might be relevant to his 
claim and what VA would do to assist him in the development 
of his claim.  

Although this letter was issued after the initial 
adjudication of his claims by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
VCAA was not law until after the RO adjudicated the claim in 
October 1997.  

Furthermore, the notice letter provided to the appellant was 
provided by the AOJ prior to the most recent transfer of his 
case to the Board, and the content of that notice full 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice letter was provided, the claim was 
readjudicated and a SSOC was issued.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the issues on appeal would not 
be prejudicial to him.  

The Board further finds that, to the extent possible, all 
obtainable evidence identified by the appellant has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of the claim of  entitlement to service 
connection for head injury residuals.  

In this regard, the Board notes that the veteran submitted 
two statements from a private physician, Samuel A. Nigro, 
M.D., in support of his claim.  He also reported having 
received treatment from St. Vincent's Charity Hospital.  In 
an August 2000 letter, the RO requested that the veteran 
complete authorization forms with respect to each of these 
health care providers so that the RO could obtain records of 
the veteran's treatment.  However, the veteran did not submit 
the requested forms.

In the April 2003 notification letter, the RO once again 
requested that the veteran complete authorizations forms for 
each health care provider who treated his claimed disability.  
The veteran did not subsequently submit any such forms.  In 
light of these facts, the Board concludes that the RO has 
satisfied VA's duty to assist to the extent possible by 
advising the veteran of the need for these records, and by 
advising him that VA would assist him in obtaining them.  
Because the veteran did not submit the requested 
authorization forms, no further effort to obtain these 
records is required.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Furthermore, the Board notes that this case was remanded in 
May 2000 in part so that the RO could arrange for the veteran 
to undergo a VA examination and obtain an opinion as to 
nature and etiology of his claimed residuals of a head 
injury.  

The record reflects that the RO complied with the Board's 
instructions by arranging for the veteran to undergo an 
examination and obtaining the necessary opinion.  
Consequently, the Board finds that VA has complied with the 
duty to assist requirements of the VCAA by arranging for the 
veteran to undergo medical examination to and by making 
reasonable efforts to obtaining relevant records that have 
been identified by the veteran.

The Board notes that, in a statement received in April 2003, 
the veteran advised the RO that he wished to contact the 
physician who treated him at Fort Dix in October 1974 for 
injuries sustained after falling into a hole.  He appeared to 
be asserting that VA should assist him in locating that 
physician.

VA has a responsibility to assist the veteran in the 
development of his claim by making reasonable efforts to 
obtain evidence necessary to substantiate the claim.  Such 
efforts are defined by the relevant law and regulations as 
obtaining records identified by the veteran and arranging for 
him to undergo a medical examination to obtain a medical 
opinion with respect to the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In this case, the RO has obtained the veteran's service 
medical records, which include the records pertaining to 
treatment received following the October 1974 incident.  As 
discussed in detail above, the RO also arranged for the 
veteran to undergo a VA medical examination in April 2001 to 
obtain an opinion as to the nature and etiology of the 
claimed disability.  The RO has also obtained the veteran's 
VA treatment records, and he has not identified any other 
medical records that he believes could be relevant to his 
claim.

The Board finds that VA has satisfied its duty to assist the 
veteran by making reasonable efforts to obtain evidence 
necessary to substantiate his claim.  The Board further finds 
that requiring VA to locate a physician who treated the 
veteran approximately 30 years ago for injuries sustained 
after his fall would be to force VA to go far beyond the 
"reasonable efforts" required under the relevant law and 
regulations, and would constitute a waste of limited 
government resources.  See, e.g., Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).

More pointedly, given the extreme unlikelihood that the 
physician would recall the details from treatment 
administered to one patient after approximately thirty years 
have passed, the Board finds that undertaking any action to 
locate that physician would result in needless delay in the 
proper and timely consideration of veterans' claim, without 
resulting in any practical benefit to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In summary, the Board finds that VA has fully satisfied the 
requirements of the VCAA by apprising him as to the evidence 
needed, and in assisting him in the development of his claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Factual Background

The veteran's service medical records reflect that, in 
October 1974, he sought treatment after falling in a hole.  
It was noted that he had sustained a "twisting injury" to 
his left side.  Examination revealed muscle spasm on the left 
side.  X-rays were negative.  The impression was muscle 
spasm.  

Subsequent clinical records show that the veteran sought 
treatment for back pain on several occasions over the next 
few months.  In a December 1974 clinical note, it was noted 
that he had been complaining of back pain since falling into 
a hole in October 1974.  It was also noted that he had 
discussed seeing a psychiatrist after reporting that he had 
had strange thoughts, but he declined to do so.

In a January 1975 note, it was also indicated that he had 
complained of neck pain.  In February 1975, the veteran 
reported experiencing insomnia and that he was afraid to go 
to sleep.  His service medical records are negative for any 
complaints or treatment regarding headaches or a head injury.

The record reflects that the veteran was discharged from 
service in March 1975.  There is no report of separation 
physical associated with his service medical records.

During a VA examination conducted in May 1975, the veteran 
reported that he had developed a knot behind his left ear 
after falling into a foxhole in service.  He stated that he 
had experienced a blackout and headaches.  Examination of the 
head, face, and neck revealed normal findings.

In a May 1976 rating decision, the RO denied service 
connection for the residuals of a head injury.  The veteran 
subsequently appealed that decision.

In a statement received in October 1976, a representative 
indicated that the veteran had reported sustaining a head 
injury in service in October 1974, and that he believed that 
he was currently experienced headaches and dizzy spells as a 
result of that injury.

VA treatment records reveal that, in October 1976, the 
veteran reported experiencing "spells" of dizziness, 
blurred vision, and lack of concentration.  He also reported 
experiencing headaches on the left side of his head behind 
his ear, which is where the examiner noted the presence of a 
cyst.  In January 1977, the veteran reported that he had been 
experiencing headaches and dizzy spells for several days.  It 
was noted that he had undergone the removal of a cyst a year 
and a half before, and that there had been no recurrence 
since that procedure.

In October 1977, the Board denied entitlement to service 
connection for the residuals of a head injury.  The Board 
concluded that there was no indication in the veteran's 
service medical records that he had sustained an injury to 
the head, and no medical evidence relating his complaints of 
dizziness and headaches to any injuries sustained in service.

In a statement received in May 1997, the veteran indicated 
that he wished to reopen his previously denied claim of 
entitlement to service connection for a head injury.

A VA discharge summary dated in May 1997 shows that the 
veteran had been admitted with a history of alcohol, cocaine, 
and marijuana abuse.  It was noted that he had described 
experiencing hallucinations associated with the use of crack 
cocaine, and that his history was positive for blackouts.  It 
was also noted that he had a history of seizures in the past 
following a head injury, but that his last seizure was over 
twenty years ago.  He was given discharge diagnoses of 
alcohol dependency, cocaine dependency, cannibis abuse, and 
chronic cephalgi, unknown etiology.

Subsequent VA outpatient records show that the veteran 
continued to report experiencing blackouts, headaches, and 
feelings of stress, which he sometimes related to an injury 
in service.  For example, in a September 1997 medical 
certificate, it was noted that the veteran had reported 
experiencing blackouts since military service.

In support of his claim, the veteran submitted an October 
1998 note from Dr. Nigro who noted that the appellant was 
experiencing a mental disturbance with memory loss, 
depression, and a thinking disorder, which seemed to be 
related to a head injury in service.

During his April 2000 hearing before the undersigned, the 
veteran testified that he was knocked unconscious when he 
fell into a foxhole in service.  He reported that he was told 
in service that they did not have the facilities to treat his 
injury so he went to VA after discharge.  The veteran 
indicated that he was experiencing forgetfulness, stress, and 
problems controlling his anger, which he believed to be 
related to his head injury.

During his April 2000 hearing, testimony was also offered by 
a friend, who purportedly was reportedly present when the 
veteran was injured in service.  This individual essentially 
testified that he saw the veteran fall into the hole and that 
he helped pick him up afterwards.  He  testified that he did 
not recall if the veteran was bleeding.  He did not 
specifically indicate whether or not the veteran was 
unconscious after the fall.

The veteran submitted an additional note from Dr. Nigro dated 
in September 2000 who noted that the veteran suffered from 
mental illness, and was experiencing confusion, memory 
deficit, and emotional lability secondary to a 1975 head 
injury.

In April 2001, the veteran underwent a VA neurological 
examination to determine the nature and etiology of his 
claimed residuals of a head injury.  The veteran reported 
that he struck his head when he fell into the foxhole and 
that he had lost consciousness.  He further reported that he 
was taken to a troop medical clinic where a laceration behind 
his left ear was closed.  He was relieved of duty for three 
days and given pain medication.  He indicated that he was 
then returned to duty for a period of time with limited 
duties.

The VA examiner noted that there was evidence of the veteran 
complaining of neck and back pain after the fall, but no 
reference in his service medical records of a specific head 
injury occurring at the time.  The examiner determined, 
however, that it was clear from the record that any head 
injury was minor.  The examiner noted that records dated 
shortly after separation showed that a cyst was removed from 
behind the left ear and that he reported experiencing 
headaches.

Examination in April 2001 showed a five centimeter behind the 
left ear without evidence of inflammation or bony deformity 
suggesting a prior fracture.  Neurological examination showed  
that mental status was impaired in that he could not reverse 
four numbers, spell backwards, or spell the word "world."  
However, his memory functions were found to be intact, and 
Romberg's test was negative.  Examination of the cranial 
nerves were unremarkable, and Rinne's test was midline.

The examiner concluded that there was no residual of his head 
injury.  It was noted that there was no abnormality of 
neurological function aside from a mild cognitive deficit.  
His headaches were found to be mild and of a tension type, 
which occur in a great majority of the population and are 
unlikely to be related to military service.  

Analysis

The veteran is seeking service connection for the residuals 
of a head injury.  He essentially contends that he injured 
his head when he fell into a hole during service.  Throughout 
the pendency of this appeal, the veteran has mentioned a 
number of problems that he believes to be due to the alleged 
in-service head injury, including headaches, forgetfulness, 
confusion, and feelings of anger and stress.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992). 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source. 

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting service 
connection for the residuals of a head injury.  In essence, 
the Board concludes that the preponderance of the evidence is 
against finding that any of the veteran's current health 
problems are related to a head injury sustained in service.

In reaching this conclusion, the Board found the most 
probative evidence of record to be the report of the 
veteran's April 2001 VA examination.  In that report, the VA 
physician explained that examination had revealed some 
evidence of cognitive impairment, but no evidence of memory 
loss.  The examiner did not challenge the veteran's report of 
hitting his head when he fell into a foxhole in service, but 
concluded that any head injury sustained at the time was 
minor in light of the lack of complaints or medical findings 
noted in his contemporaneously created clinical records.  

Thus, the examiner found that the veteran was not currently 
experiencing any residuals of a head injury.  Furthermore, 
with respect to the veteran's headaches, the VA physician 
specifically found that these were tension-type headaches, 
and unlikely to be related to a head injury.

The Board has considered the notes from Dr. Nigro, however, 
while Dr. Nigro found find that the veteran was experiencing 
a number of problems as a result of an in-service head 
injury, the examiner did not explain the basis of his 
opinion, nor did he indicate whether or not he had reviewed 
the documented medical history.  For these reasons, the Board 
finds this physician's opinion to be less probative than the 
conclusion of the April 2001 VA examiner who, as noted above, 
reviewed the veteran's documented medical history and 
specifically found that any head injury sustained in service 
was minor and unlikely to be causing present residuals.  

The Board has also considered the notations contained in the 
VA treatment records showing that the veteran has repeatedly 
reported experiencing blackouts, headaches, and other 
symptoms since sustaining a head injury in service.  However, 
the Board notes that these notations appear to have merely 
been recordings of the veteran's own reports as to his 
medical history, rather than the examiners' own opinions as 
to the etiology of his complaints based on their individual 
review of his documented medical history.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the individual who transcribed it is 
a health care professional).  For this reason, these 
notations set forth in his VA treatment records are without 
probative value.

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the competent and 
probative evidence is against finding that the claimed 
residuals of a head injury were incurred in or aggravated by 
service.  

Since the preponderance of the evidence is against the claim 
of entitlement to service connection for the residuals of a 
head injury, the benefit of the doubt rule does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the residuals of a head 
injury is denied.


REMAND

In a January 2003 rating decision, the RO denied a new claim 
of entitlement to an increased rating for a thoracolumbar 
strain, as well as entitlement to service connection for a 
neurological disability of both legs.  In a signed statement 
received in March 2003, the veteran indicated that he wished 
to appeal the RO's denial of these claims.  

The Court has held that the filing of a notice of 
disagreement initiates the appeal process, and that the 
failure of the RO to issue an SOC is a procedural defect 
requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, these claims are remanded for the following 
action:

The RO should also issue an SOC 
addressing the veteran's claim of 
entitlement to an increased evaluation 
for a thoracolumbar strain, and his claim 
of entitlement to service connection for 
a neurological disorder of both legs.  
The veteran should be provided the 
opportunity to perfect a timely 
Substantive Appeal (VA Form 9) with 
respect to these issues.  The RO is free 
to undertake any additional development 
deemed necessary with respect to these 
issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


